Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 
Drawings
The drawings submitted 07/10/2019 were received and are accepted by the examiner. 

Claim Status
Claims 2-4, 6, 8, and 12 were previously cancelled. Claim 5 has been cancelled. Claims 1, 7, 9-11, and 13-16 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki et al. (JP 2010-262764, presented in IDS, see also Espacenet machine translation for citations) in view of Fujiki et al. (U.S. 20150147660) and Asano et al. (U.S. 6933068).

With respects to claims 1, 5 and 7, Shigeki discloses a battery comprising a positive electrode ([0005]), a negative electrode ([0005), and a sulfide-based solid electrolyte film (layer) ([0040]), wherein
the film is interposed between the positive electrode and the negative electrode ([0005]), wherein 
the sulfide-based solid electrolyte film is prepared from a composition comprising a sulfide-based solid material ([0040, 0041], specifically Li2S-SiS2 or Li7P3S11), and
the solid electrolyte film composition comprises a binder ([0088]).
the sulfide based material comprising the sulfide-based solid electrolyte film is Li7P3S11 ([0088]).
Shigeki does not disclose the solid electrolyte film composition comprising a polymer binder comprising C and H therein, but not comprising and O, N, of F, or more specifically, that the binder is selected from the group consisting of SEBS, SBS, SBR or mixtures thereof, that the solid electrolyte film composition comprises a solvent with a dielectric constant between 1.0 and 3.1, or that the solvent is one of hexane, heptane, and mixture thereof. 
Fujiki discloses and all solid secondary battery and teaches a positive electrode layer that includes a binder in a non-polar solvent ([abstract]), and teaches that the binder can be a styrene ethylene butadiene styrene copolymer (SEBS, referred to as the second binder) ([0064]). Fujiki later further teaches that the second binder can be used either in combination with or alone in the solid electrolyte layer ([0088]), thus reading on the limitations of claims 1 and 5. Fujiki further teaches that the SEBS is present continuously to bind with the particles of the solid electrolyte, thus improving adhesion ([0053]).
It would have been obvious to one having ordinary skill in the art to include SEBS as a binder and as taught by Fujiki in the sulfide-based solid electrolyte film disclosed by Shigeki in order to ensure that the binder can properly dissolve within the solid electrolyte film and can bind with the particles within the film to improve adhesion.
Asano discloses a sulfide based solid electrolyte layer sore use within an all-solid battery (Col 6, L 29-41) and teaches that the solvent to be used in the sulfonation can be hexane (C 26, L 20-32) which has a dielectric constant of 1.88, thus reading on claim 7. However, applicant is reminded that members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. In the case of the instant application, originally the Markush group of usable solvents were benzene, CCl4, hexane, cyclohexane, heptane or xylene. Current and previous amendments have limited the solvents to exclusively hexane or heptane, later limiting to exclusively hexane. With absence of evidence in the contrary, each solvent could be substituted one for the other, with an expectation that the same intended result would be achieved. Therefore, "the mere existence of such a group in an application tend[s] to prove the equivalence of its members and when one of them [is] anticipated the group [is] therefore rendered unpatentable, in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members." In re Ruff, 256 F.2d 590, 598-99, 118 USPQ 340, 348 (CCPA 1958) (MPEP 2117).

With respect to claim 12, Shigeki discloses that the sulfide—based solid electrolyte film can be prepared using a wet-type manufacturing process ([0072]).

With respects to claim 13 and 14, Shigeki discloses the sulfide-based solid material has an average particle diameter of 1 nm to 100 microns, preferably 10 nm to 50 microns, more preferably, 100 nm to 30 microns ([0042]), thus encompassing the claimed range of 0.1 micron to 50 microns (claim 13) and 0.5 microns to 20 microns (claim 14) with sufficient specificity. 

With respects to claim 15 and 16, Shigeki discloses the sulfide based solid electrolyte film, but does not disclose the composition of the film further comprising an inorganic solid electrolyte. 
Fujiki discloses a solid electrolyte layer ([abstract]) and teaches the addition of inorganic lithium phosphate oxynitride (LiPON) ([0088]), thus reading on claim 16. Fujiki further teaches that the addition of LiPON allows for excellent ion conductivity ([0088]).
It would have been obvious to one having ordinary skill in the art to include LiPON as taught by Fujiki to the sulfide-based solid electrolyte film disclosed by Shigeki in order to ensure excellent conductivity. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki et al. (JP 2010-262764, presented in IDS, see also Espacenet machine translation for citations) in view of Fujiki et al. (U.S. 20150147660) as applied to claims 1-7 and 12-16 above, and further in view of Yoshida (U.S. 20150086875).

With respects to claim 8 and 9, Shigeki discloses a solid electrolyte film, but does not disclose the thickness of said film. 
Yoshida discloses an all solid state battery and an inorganic solid electrolyte layer ([abstract]), and teaches that the layer should be between 1 and 50 microns, preferably 3 to 30 microns ([0126]), thus significantly overlapping the claimed range of 60 microns or less (claim 8) and 50 microns or less (claim 9). Yoshida further teaches that these ranges allow a small resistance within an all solid-state battery ([0126]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to confine the thickness of the sulfide-based solid electrolyte film disclosed by Shigeki to the ranges taught by Yoshida in order to ensure that the resistance within the battery is minimal. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of thickness of the sulfide-based solid electrolyte film taught by Yoshida overlap with the ranges of the instant application. 

With respects to claims 10 and 11, modified Shigeki teaches an all solid state battery according to the above rejections of claims 1-9 and 12-16. 
Additionally, Shigeki teaches the drying of the solvent at 120℃ ([0079]), as compared to the drying of the solvent in the specification of the instant application ranging from 50℃ - 200℃. 
Additionally, in the examples in the instant specification set forth by the applicant, an amount ranging from 7mg to 10 mg of the LPS electrolyte was used. This yielded the conductivity in the claimed range. Shigeki teaches the use of 65 mg of Li7P3S11, ([0079]), which is stated by the applicant to be of equal preference as the sulfide-based electrolyte, which used in a greater amount than the instant application would increase the ionic conductivity of the film.
It is inherent that because the composition and method of forming the electrolyte film found in the prior art is the same as the electrolyte film in the instant application, the properties of the film found in the prior art reference would be the same to those of the electrolyte in the instant application. Applicant is reminded of MPEP 2112.01 II, specifically that “Products of identical chemical compositions cannot have mutually exclusive properties.” In re Spada. There is no evidence that the electrolyte film of the prior art is any different than the applicant’s claimed film. With respects to claims 10 and 11, it also follows that the claimed property is also necessarily present. Specifically, it is the position of the Office that the sulfide-based all solid state battery would have an ionic conductivity of the solid electrolyte film of 104 S/cm and an operating time based on the evaluation of Li plating and stripping of 1000 hours or more because the structure of the electrolyte film recited in the prior art reference is substantially identical to that of the claims. Therefore, in the absence of evidence in the contrary, the claimed properties are presumed to be inherent ([MPEP 2112.01 II]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are premised on the assertion that (1) the prior art of reference does not teach the newly limited solvents of heptane or hexane and (2) because the prior art teaches using powder molding using particle powder only yielding a solid electrolyte that is a solid, and that the solid electrolyte mixed in the positive electrode is also a powder, that the prior art physical configuration is different from that of the instant application, which is a thin solid electrolyte film comprising a binder and uses a wet-type manufacturing method.
With respect to argument 1, applicant is reminded that members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. In the case of the instant application, originally the Markush group of usable solvents were benzene, CCl4, hexane, cyclohexane, heptane or xylene. Current and previous amendments have limited the solvents to exclusively hexane or heptane. New references Asano et al. has been encorporated in the above rejection to read on the newly limited list of solvents, and specifically lists hexane as a suitable option. With absence of evidence in the contrary, each solvent could be substituted one for the other, with an expectation that the same intended result would be achieved (MPEP 2117). Further explanation is given in the rejection of claim 1 above.
With respect to argument 2, examiner recognizes that the primary reference alone does not teach the electrolyte film comprising the sulfide material, the polymer binder, and a solvent. However, it is the combination of the primary and secondary reference that teaches the combination of the above materials to yield the physical configuration of the instant application, as noted in the above rejection of claim 1. As the wet-type manufacturing limitation is not claimed, its structural baring on the electrolyte film is not given patentable weight as a production of an unexpected result and how the resulting physical configuration differs and is not obvious from the prior arts of record. Further, therein lacks a disclosure from the applicant that a wet type manufacturing method is preferred in order to create a thinner, uniform layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727